Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Non-Final Rejection 

 The Status of Claims:
Claims 2-3 are pending. 
Claims 2-3 are rejected. 

DETAILED ACTION
1. 	Claims 2-3 are under consideration in this Office Action.
 					       Priority 
2.	It is noted that this application is a continuation of 16/896,546 06/09/2020(US 11168071), which is a continuation of 16/183,309 11/07/2018(US 10723718), which claims benefit of 62/582,584 11/07/2017.

    Drawings
3.         The drawings filed on 10/14/2021 are accepted by the examiner. 
        IDS
4.         None..



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 2-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 10 of U.S. Patent No.10,723,718 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of a small difference between the scope of the claimed invention and that of the claims of U.S. Patent No..

The claims 1-2 and 10 of U.S. Patent No.10,723,718 B2 describes the following:

    PNG
    media_image1.png
    63
    563
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    436
    561
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    435
    556
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    708
    523
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    453
    548
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    66
    559
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    788
    505
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    815
    493
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    723
    361
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    41
    371
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    131
    431
    media_image11.png
    Greyscale

whereas the current claims 2-3 do disclose the following method as shown below: 
2. (new) A kit comprising one or more anti-inflammatory and/or anti-rheumatic compositions, and a medicament comprising a compound encompassed within Formulas I, II, III, and IV: 
    PNG
    media_image12.png
    500
    462
    media_image12.png
    Greyscale
 and pharmaceutically acceptable salts thereof; 2 Atty. Docket No. UM-35412.304 
    PNG
    media_image13.png
    450
    445
    media_image13.png
    Greyscale
 wherein R3 is selected from the group consisting of hydrogen or fluorine.  
3. (new) The kit of Claim 2, wherein the compound is selected from the group consisting of: 
    PNG
    media_image14.png
    115
    472
    media_image14.png
    Greyscale
 3 Attv. Docket No. U 11-35412.304 
    PNG
    media_image15.png
    649
    463
    media_image15.png
    Greyscale
 4Attv. Docket No. U 11-35412.304 
    PNG
    media_image16.png
    712
    472
    media_image16.png
    Greyscale
 AMy. Docket No. UM-35412.304 
    PNG
    media_image17.png
    764
    472
    media_image17.png
    Greyscale
 pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier.  
6


However, the current claims differ from the U.S. Patent No.10,723,718 B2 in that the kit comprises one or more anti-inflammatory and/or anti-rheumatic compositions

Even so, the speciation does disclose that the kits may optionally contain other therapeutic agents, e.g., anti-inflammatory agents and/or anti-rheumatic agents (see col. 28, lines 32-34).
From this, it is reasonable for the skilled artisan to consider that the limitation of anti-inflammatory agents and/or anti-rheumatic agents can be incorporated into the claim in order to specify the particular aspect of the claimed invention. Moreover, such a limitation can be anticipated; there is very little difference as to the patentable distinction. So, it would have been obvious to the skilled artisan to be motivated to add that limitation to the claim in order to narrow the scope of the claimed invention. This is because the skilled artisan in the art would expect the manipulation of the cl;aim to be feasible and successful as guidance shown in the U.S. Patent.


Conclusion
Claims 2-3 are rejected. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna JIang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAYLOR V OH/Primary Examiner, Art Unit 1625   

10/5/2022